Opinion bí
Keller, J.,
Plaintiff brought an action in assumpsit in the County Court of Allegheny County to recover for a car of lumber sold and delivered defendant. Defendant denied having bought the lumber from the plaintiff and averred that it had purchased it from one Richter and paid him for it in full.
The plaintiff produced testimony that Richter was merely his agent to sell without authority to collect and that the previous dealings between the parties as well as the manner in which the lumber was shipped and the bill of lading made out were sufficient to put the defendant on notice of this fact.
This raised an issue of fact which was for the jury. Hence the defendant’s points calling for binding instructions in its favor had to be refused.
As the motion for the allowance of an appeal was based upon the refusal of these points the court of common pleas committed no error in refusing to allow the appeal.
The order is affirmed.